DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
Claim 1 recites “querying by the at least one processor” in line 3 which Applicant can optionally amend to –querying, by the at least one processor—(i.e. add a comma after “querying” in the same way that “obtaining” and “selecting” are followed by a comma).
Claim 14 depends on claim 11 while claim 4 depends on claim 2.  While there is nothing wrong with claim 4 depending on claim 2, Applicant may choose to amend claim 4 to depend on claim 1 (e.g. for consistency, maximizing claim scope)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

As per Claim 1:
“the natural language” in the 3rd to last line is ambiguous (the preamble recites “a natural language” and line 4 of claim 1 recites “an input natural language” [which can also be referenced by “the natural language”] and it is not clear as claimed which one of “a natural language” or “an input natural language” is the one that “the natural language” in the 3rd to last line is supposed to refer to).

Claim 2 recites “the natural language” (twice, once in line 2 and once in lines 3-4) which is ambiguous for the same reasons as discussed in the rejection of claim 1.

	Claim 3 recites “the first semantic vectors input according to a permutation sequence of the characters in the natural language” as a complete phrase lacks antecedent basis (no prior art of claims 1 and 2 describe where the first semantic vectors are input according to a permutation sequence)
	“the characters in the natural language” lacks antecedent basis (claim 1 recites “a character” [singular] “of an input natural language” and also recites “a natural language” in the preamble [without specifying that any characters are in the natural language])
	“the natural language” is ambiguous” (same as discussed in the rejections of claims 1-2).

	As per Claim 4, “the semantic descriptions of the second semantic vectors in third semantic vectors” (lines 5-6) lacks antecedent basis (lines 3-4 recite “semantic descriptions of the second semantic vectors but does not specify that these semantic descriptions are “in third semantic vectors”)

	As per Claim 6, “the weight vector” (recited twice, once in line 4 and once in line 5) is ambiguous (Claim 1 recites multiple weight vectors and it is not clear which one “the weight vector” is supposed to refer to).  Applicant may have intended to refer to “a weight vector corresponding to the final semantic intention” but as claimed “the weight vector” can also refer to any of the other weight vectors claimed in claim 1.

	As per Claim 7, “the selecting the candidate semantic intentions” (6th to last line) lacks antecedent basis (claim 1 recites “selecting… a candidate semantic intention” [i.e. one intention, not multiple intentions])

	Claims 11, 12, 13, 14, 16, 17 include the issues of their method equivalent claims 1, 2, 3, 4, 6, 7.

	Claim 19 recites “the plurality of characters comprising a Chinese standard Chinese character set, Chinese and foreign language punctuations, and foreign language characters” which lacks antecedent basis.  No part of claims 11 and 18 further defines the plurality of characters to comprise “a Chinese standard Chinese character 
	“the semantic table of the plurality of characters” lacks antecedent basis (claim 18 recites “a semantic table” but does not recite that the semantic table is “of the plurality of characters”)

	The dependent claims include the issues of their respective parent claims.

	For clarity of the record, claim 20 is NOT rejected based on 112(b) because the 3rd-to-last and 4th-to-last lines recite “a natural language”, but if Applicant meant to reference “the input natural language” in claims 1, 11, and 20, Applicant may want to amend “a natural language” in claim 20 to –the input natural language--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zukerman et al. (US 10,257,140), hereafter Zukerman.

As per Claims 11-19, Zukerman suggests a semantic extraction apparatus based on a natural language, the apparatus comprising at least one memory operable to store program code; and at least one processor operable to read the program code and operate as instructed by the program code, the program code comprising: code as defined in claims 11-19 (Figure 7; “example computing device”, col. 2, lines 23-25; “processing device can use… information extraction [the extraction of semantic information from text]… for determining one or more keywords in the user communication”, col. 11, line 62 – col. 12, line 14; “computer system… causing the machine to perform any one or more of the methodologies discussed herein… includes a processing device… and a data storage device… data storage device… include… medium… instructions… “, col. 12, line 46 – col. 13, line 49; claim 15;
The cited portions of Zukerman describe a conventional computer including a memory and a processor where the memory stores instructions [“program code”] that is executed by a processor to implement “methodologies discussed herein”, where one part of a method described in Zukerman includes extracting “semantic information from text” [at least suggested to be a form of “natural language processing” that is “based on a natural language”] and “natural language processing”.
While this does not describe the remaining code details of claims 11-19, Claim 11 claims the “at least one memory” and “at least one processor” as being “operable to” store program code and read the program code having the characteristics claimed in claims 11-19.  “operable to” is interpreted as synonymous with “capable of” which does not actually require the details of the code [“capable”/”operable” only require able to perform the claimed process if the claimed code is installed on and run by the components], as opposed to “configured to” which actually requires the memory and processor to have the characteristics claimed.
Therefore, unless Applicant specifically states that “operable to” is to be interpreted as having the same effect as “configured to”, “adapted to”, or some other variation that requires the claimed code to actually be installed in the memory and executed by the processor, the conventional computer in Zukerman that performs, among other things, semantic information extraction [suggested to be a form of natural language processing] reads on claims 11-19 as a conventional computer that is “operable to”/”capable of” storing and executing the code claims in claims 11-19)


Allowable Subject Matter
Claim 20 is allowed.
Claims 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
As per Claim(s) 1 (and similarly claims 11 and 20), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) 
	Search Report reference.
	CN 104834735 appears to teach, in the Abstract, where, a deep neural network model is used to train linguistic data to obtain term vector representation of feature terms (what the Search Report appears to determine to correspond to “the second semantic vectors” which “are obtained by using a neural network”) and where a sentence graph (which appears to be what the Search Report determines to correspond to “candidate semantic intentions”) and sentence weights (which appears to be what the Search Report determines to correspond to “weight vectors”)
	It is not clear (to the examiner of this application) that a sentence graph is a plurality of candidate semantic intentions, that the term vector representation of feature terms correspond to different permutations and combinations of the first semantic vectors (i.e. the semantic vectors obtained by the querying which represent plural semantic descriptions of the character [multiple vectors representing multiple semantic descriptions of one character])
	Additionally, it is not clear (to the examiner of this application) what corresponds to obtaining key information corresponding to the final semantic intention according to a weight vector corresponding to the final semantic intention.
Dictionary including a plurality of words, where one of the plurality of words has multiple vectors that correspond to different meanings of the word, where the plurality of words includes multiple single-character words.
5224040 teaches “if the single character is matched in the dictionary as a single-character word,” and “words are represented by single characters,” and “A data base including single-character words, double-character words, triple-character words, and so on is first prepared. The multiple-character words are compiled in a multi-character word dictionary” which teaches a dictionary which includes a plurality of words which are each a single-character word.
2017/0060854 teaches “a geometrical distance between word vectors of two words in different languages having consistent semantic meanings is very short, for example, "" and "Apple" (paragraph 355) which suggests where a plurality of words each have vectors that represent a semantic description of the word.  This does not specifically describe where one word can have a plurality of semantic vectors.
5325298 and 5317507 teaches “The dictionary of context vectors contains a different context vector for each of the different meanings which could be applied to the ambiguous word” and “Each word or word stem in a dictionary of words needs to have a context vector defined for it” which suggests where a dictionary includes a plurality of meaning/semantic-description vectors for a single word (dictionaries conventionally/commonly link words to corresponding information and so if there are context vectors correspond to a word, the dictionary is suggested to include the word linked to its corresponding vectors)
Weight vectors for intents.
	Rodrygo L. T. Santos, Craig Macdonald, Iadh Ounis, “Intent-aware search result diversification”, July 2011, SIGIR '11: Proceedings of the 34th international ACM SIGIR conference on Research and development in Information Retrieval, Pages 595–604 teaches “In order to infer the probability of different intents for a
query aspect, we propose a linear classification approach. In particular, given a query aspect a, our goal is to estimate the probability of an intent i ∈ I as:
P(i|a) = f(w · xa), (3)
where xa is a feature vector representing the aspect a, and w is a weight vector, which is learned from labelled training data. The function f maps the dot product of the weight and feature vectors into the desired prediction outcome” (Section 4.1, lower right of page 597) which suggests where an intent corresponds to a weight vector used to calculate its probability (but does not appear to describe where each intent has its own weight vector).
	2013/0080426 teaches “For each keyword in the user query, the system loads its corresponding weight vector, which is usually generated off-line. Weight vectors from query terms are combined to construct the query weight vector [right arrow over (.omega.)].sub.Q, which represents intention in the visual feature space” (paragraph 121).  This reference suggests where there is one weight vector for each of a plurality of keywords (not where there are weight vectors corresponding to intentions that correspond to semantic vectors obtained by a neural network and which correspond to different permutations and combinations of first semantic vectors that represent semantic descriptions of a single character).
2016/0247061 teaches “each of the neural nodes has a plurality of input weights corresponding to a vector of real numbers” (Abstract, where a plurality of input weights of a plurality of neural nodes can correspond to a vector of weights)
Permutations and combinations of vectors, and where an input to a neural network may be a combination of vectors
	2003/0055614 teaches “The solution set may comprise, by way of example, a plurality of members, with each member being a binary character string of fixed or variable length. It will be appreciated that the individual members may likewise comprise any of a number of formats, with examples including, but not limited to, k-ary strings of fixed/variable length, integer vectors of fixed/variable length, real vectors of fixed/variable length, permutations, trees/networks/graphs, random keys, program codes, text, images, production rules, logical expressions, floating point code, alphanumeric code, combinations of any of these elements, and the like” (paragraph 33).  This reference thus teaches where “members” of a solution set can include vectors and permutations (not necessarily of vectors) and combinations of vectors (one of “any of these elements).
	2015/0039301 teaches “The neural network 270 has been trained to estimate likelihoods that a combination of feature vectors and an i-vector represent particular phonetic units. For example, during training, input to the neural network 270 may be a combination of acoustic feature vectors and an i-vector corresponding to the utterance from which the acoustic feature vectors were derived. Many inputs combining acoustic feature vectors and an i-vector can be used to train the neural network 270, and the various training data sets can include acoustic feature vectors and i-vectors derived from utterances from multiple speakers” (paragraph 33).
2020/0193217 (foreign priority date precedes effective filing date of this application but PCT filed date does not) teaches “respectively processing according 
Candidate intent that corresponds to a vector and corresponding weights.
	10600406 (LATE filing date) teaches “determining a feature score associated with a particular intent hypothesis. For example, an intent hypothesis may correspond to a feature vector, where each "feature," or "value," may have a particular weight that is applied to it based on such the particular text query. For instance, the utterance "Play `Song 1` by `Artist 1`" might produce a result of: [Domain]: "Music," [Intent]: "Play Music," [Artist Name]: "Artist 1," [Media Type]: "Song," and [Song Name]: "Song 1." This result may be written into a feature vector formation where each attribute from NLU processing is one dimension of the feature. A dot product multiplication process may then be employed with a weighting vector where each weight may be, for example, 1 or 0 depending on the results of NLU processing. For example, "Artist Name" slot data representing the "Artist Name" slot being attributed "Artist 1" may cause the weight for this slot to be 1, whereas "Genre" slot data representing the "Genre" slot not being attributed a value may cause the weight for that slot to be 0. The result, as seen below 
	2006/0248071 teaches “To infer the intents associated with a document or document component, initially, the value functions associated with the document or component can be calculated. The vector of values V can then be multiplied by the matrix of weights A to obtain the quantified intents vector I”.  This reference does not appear to describe neural networks.
2018/0203580 (priority date of subject matter not currently clear) teaches “receiving, repeatedly in real-time during the session, a user intent vector including a magnitude from each of the plurality of computing devices; weighting, repeatedly in real-time during the session, each user intent vector magnitude based on the input weighting factor for that user, whereby a weighted user intent vector is determined for each user; responsively determining, repeatedly in real-time during the session, a group intent vector from the plurality of weighted user intent vectors; determining, repeatedly in real-time during the session, a group response indication from the group intent vector; sending, repeatedly in real-time during the session, the group response to the plurality of computing devices” (paragraph 27)
2018/0204184 (priority date of subject matter not currently clear) teaches “During the collaboration session, in the optional weight user input step 904 the user input (i.e. the user intent vector) generated by each user is weighted before combining the plurality of user inputs to generate the group intent vector and the updated pointer location. In one embodiment, each user input is weighted based on the importance percentage of the sub-factor associated with the user's subgroup” (paragraph 117)
2018/0365710 “CCM 100 may generate a weighted company intent vector 312B based on weighting values 308. For example, CCM 100 may multiply the relevancy values for user intent vectors 294A and 294B by weighting value 1.0 and multiply the relevancy values for user intent vector 294C by weighting value 3.0. The weighted topic relevancy values for user intent vectors 294A, 294B, and 294C are then summed together to generate weighted company intent vector 312B” (paragraph 111)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2015/0248608 teaches “The encoding algorithm utilized by the model generation module 106 may be used to transform one or more of the single characters, multi-character sequences, words, and/or multi-word sequences into a plurality of numerical vectors that is representative of the human-scored constructed response” (paragraph 31) which suggests where single characters can be transformed into a plurality of vectors that are representative of a human-scored constructed response (not necessarily vectors that represent a single character’s semantic-description/meaning, and where single characters can be alternatives to multi-character sequences.
	2003/0177000 teaches “Naming involves first finding out all possible word senses for all the words in the cluster, using the lexical database; and then augmenting each word sense with words that are semantically similar to that word sense to form respective definition vectors. Thereafter, word sense disambiguation is done to find out the most relevant sense for each word. Definition vectors are clustered into groups. Each group represents a concept. These concepts are thereafter ranked based on their words for each vector, where the vectors are for a respective word sense (not where there are multiple vectors for words)
10198498 teaches “storing a plurality of keyword vectors in a second database, wherein each of the plurality of keyword vectors indicates a meaning of a respective keyword based on a frequency at which other words surround the respective keyword”
6175828 teaches “a word dictionary for storing words together with corresponding word vectors in n-vector space”
	The previous two references teach storing, in a database/dictionary, vectors for words/keywords, but does not specifically describe multiple meaning/semantic vectors for each of a plurality of single character words.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249.  The examiner can normally be reached on M-F 9:00AM -5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EY 4/8/2021
/ERIC YEN/Primary Examiner, Art Unit 2658